Citation Nr: 1442199	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969 and from August 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse appeared and testified at a personal hearing in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), has not been raised in connection with the increased rating claim on appeal.  The Board has considered the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and that the Veteran is an increased rating for PTSD; however, to date, the Veteran has indicated that his PTSD caused him to take a pay cut, but has not indicated that the effects of his PTSD/service-connected disabilities contributed to marginal employment or unemployability.  Therefore, a claim for entitlement to a TDIU rating will not be considered as part of the claim for an increased rating for PTSD at this time.



The issue(s) of entitlement to service connection for diabetes mellitus and a skin disorder of the lower extremities, both secondary to Agent Orange exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of issues of entitlement to service connection for peripheral neuropathy and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for tinnitus was denied in an unappealed April 1993 decision of the RO.
 
2.  The evidence received since the April 1993 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.
 
3.  Resolving reasonable doubt in the Veteran's favor, he has tinnitus as a result of his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).
 
2.  Tinnitus was caused by service-connected hearing loss.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims to reopen and provide service connection for tinnitus, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Tinnitus--Reopen

In an April 1993 rating decision, the RO denied service connection for tinnitus.  The Veteran was informed of the denial in May 1993, but he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The April 1993 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim of entitlement to service connection for tinnitus may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The relevant evidence before VA at the time of the April 1993 final decision consisted of service treatment records, a February 1993 VA audio report, and an April 1993 VA examination report which did not address tinnitus.  The Board notes that the February 1993 audio report indicated that the Veteran had "tinnitus consistent with noise exposure."

The Veteran was denied service connection for tinnitus because there was no evidence of a diagnosis of tinnitus in service.  To reopen the claim, the new evidence must show that the Veteran's tinnitus is related to service.

Since the April 1993 final decision, the Veteran testified during a July 2014 hearing that he initially experienced tinnitus in service.  He stated that his service in the Republic of Vietnam involved moving cargo on trains.  The trains themselves were loud, but that trains and tracks were also popular targets, and the Veteran was subjected to noise exposure from explosions, gunfire, and helicopters.  He stated that his tinnitus continued from basic training to the present.  

The United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

Based on this newly submitted evidence, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for tinnitus.  See 38 C.F.R. § 3.156(a).

Tinnitus-Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As noted above, the Veteran argues that his tinnitus began in basic training, and continued through his service in the Republic of Vietnam to the present.  He has stated that he believes his tinnitus began as a result of firing weapons in basic training, and continued due to his service working with loud cargo trains which were frequently under attack.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  

The Veteran's DD 214 shows that his duty MOS for his first period of service was 57H40 (transportation supply/cargo).  The Duty MOS Noise Exposure Listing shows that a cargo specialist had a moderate probability of exposure to hazardous noise.  As such, the VA concedes that the Veteran was exposed to hazardous noise in service.

The Veteran has testified that his tinnitus began in service, and described the circumstances of the onset of his tinnitus in service, including relating his tinnitus to his basic training and his service in the Republic of Vietnam.  Based on his Duty MOS for his first period of service, the VA concedes he had hazardous noise exposure in service.  As tinnitus is a subjective disorder, and the claims file contains a positive nexus opinion between the Veteran's tinnitus and noise exposure, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence now suggests that the Veteran's tinnitus is related to his service.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for tinnitus is allowed.

Entitlement to service connection for tinnitus is granted


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating and service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Peripheral Neuropathy

The Veteran argues that he developed peripheral neuropathy as a result of exposure to Agent Orange in service.  He testified that during his service in the Republic of Vietnam he helped to load barrels of Agent Orange onto cargo trains to transport between the U.S. Army and the U.S. Air Force.  He stated that sometimes the barrels would leak, and that he did not wear any protective gear when loading and unloading the herbicides.  

The Veteran's service personnel records show that he was stationed in the Republic of Vietnam from October 1968 to October 1969.  As such, his exposure to herbicides is conceded.

The Veteran has not been provided a VA examination in conjunction with his claim of entitlement to service connection for peripheral neuropathy.  Additionally, a February 2011 private medical record notes that the Veteran is "borderline diabetic," and that his "bilateral distal neuropathies" are likely related to diabetes mellitus.  Additional records note that the Veteran has idiopathic peripheral neuropathy and sensorimotor peripheral neuropathy.  On remand, the Veteran should be afforded a VA examination.  As he was noted to be borderline diabetic, the Board has also referred a claim of entitlement to service connection for diabetes mellitus, which has been related to his peripheral neuropathy.

PTSD

The Veteran testified during his July 2014 hearing that his PTSD symptoms have worsened since his August 2010 VA examination.  He stated that in 2013 his granddaughter was sexually assaulted on his property, and that the perpetrator was not in custody.  He and his wife testified that this incident had inflamed his PTSD symptoms.  He also stated that in roughly 2010 (unclear if it was before or after the VA examination) his PTSD symptoms reached a point where he needed to change his employment.

The Veteran's claims file and virtual record contain limited PTSD treatment records, and no records subsequent to 2011.  The Veteran's 10 percent rating for PTSD is effective from December 30, 2009.

On remand, the Veteran should be provided an updated PTSD examination, and attempts should be made to obtain any outstanding VA or private psychiatric treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for PTSD or peripheral neuropathy since 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Any VA treatment records from August 2010 onward should be obtained and associated with the claims file or Virtual VA.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to address whether there is a nexus between his current peripheral neuropathy and his active service, to include exposure to Agent Orange.  The examiner should review the Veteran's claims file, virtual record, and a copy of this remand in conjunction with the examination.  Following an interview of the Veteran, physical examination, and any appropriate testing, the examiner should answer the following questions:

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran has peripheral neuropathy as a result of his active service, to include as a result of his exposure to Agent Orange?

Does the Veteran currently have diabetes mellitus?  If so, is it at least as likely as not (a 50/50 probability or greater) that the Veteran has peripheral neuropathy due to diabetes mellitus?  Please address the February 2011 private treatment record which notes that the Veteran is "borderline diabetic" and that his neuropathies are related to diabetes mellitus.

Please provide complete rationales for all opinions expressed.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of the his PTSD.  The claims file, access to virtual records, and a copy of this remand should be provided to the appropriate examiner for review.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  A complete rationale for any opinions expressed should be provided.  In providing an opinion, the examiner should discuss what functional limitations the Veteran experiences as a result of his PTSD and what impact, if any, these have on his occupational functioning.

4.  Thereafter, the RO should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


